215 S.W.3d 483 (2006)
In re Carl LONG.
No. 10-06-00311-CR.
Court of Appeals of Texas, Waco.
December 6, 2006.
Carl Long, Ft. Stockton, pro se.
Lowell Thompson, Navarro County Dist. Atty., Corsicana, for appellee.


*484 CONCURRING OPINION
TOM GRAY, Chief Justice.
I concur in the result.
The majority's new opinion "is in response to Carl Long's motion for rehearing, which he did not serve on the Respondent or anyone else. [In the motion for rehearing,] Long correctly notes that motions for rehearing in habeas matters are prohibited by TRAP 79.2(d) (which is the `adequate remedy' we [the majority] said was available in the original opinion). The . . . [majority] opinion instead denies Long's petition because the relief sought therein should be obtained from the Court of Criminal Appeals. There is also an order withdrawing the prior opinion and judgment [dated November 1, 2006] and denying the motion for rehearing."
"Never mind the rules just play to win. And hate your neighbor for the shade of his skin. Skip a rope. . . ." JIMMY DEAN (lyrics by Jack MoranGlenn D. Tubb), Skip a Rope, on A THING CALLED LOVE, (RCA 1968).
So, for the convict representing himself, a majority of the Court is willing to ignore the rule regarding the requirement that all documents filed must be served on the opposing parties. TEX. R. APP. P. 9.5(a). The majority is also willing to ignore the rule that requires us to request a response before we can grant the relief requested in a motion for rehearing. TEX. R. APP. P. 49.2.
I like rules that apply to everyone. I think that is called equal protection. I do not like it when rules are ignored. I think that is called violating the rule of law. I am not very good at skipping rope.